DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. Applicant argues, with respect to claim 1, that Vasseur does not teach “a first reinforcement learning agent dynamically adjusting a first routing metric used to route traffic through the first group of nodes…so as to alter the traffic flow through the first group of node.”  Specifically, Applicant argues that Vasseur teaches a learning machine is used to identify "dark zones" in a network, where, providing the identities of dark zones in the network does not itself cause any routing metrics to be adjusted, and therefore does not itself result in any traffic flow being altered.  Furthermore, Applicant argues that, according to the Office's own interpretation, it is a separate "iterative process" that adjusts the set S, not the learning machine (LM). Rather, the learning machine merely provides the dark zones and it is the subsequent iterative process that uses the dark zone information as a basis for deciding on and then performing an adjustment.  Examiner respectfully disagrees.  
Vasseur ¶¶ [0056]-[0057] describes output of a learning machine (LM) as a set of dark zones or groups of nodes that are topologically close to each other, and that exhibit some temporary perturbed behavior, e.g., poor quality.  Here, the LM is analogous to the first reinforcement learning agent and the outputted dark zones are .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 19-20, 22-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur et al. (US 2015/0195126) [“Vasseur”].
Regarding claim 1, Vasseur teaches a method in a telecommunications network, the method comprising: 
acquiring values of one or more parameters relating to traffic flow between a first group of nodes in the network [Vasseur ¶¶ 0053 & 0055: LM will take the following data as input: ETX, RSSI and LQI of each node (see also ¶ 0081, Fig. 8: activity in the network is monitored to determine a normal behavior and weak connections of the communication links)]; and 
a first reinforcement learning agent dynamically adjusting a first routing metric used to route traffic through the first group of nodes [Vasseur ¶¶ 0056-0057: learning machine (LM) is used to receive input and output dark zones used to modify routing in the network; ¶ 0074: further iterative adjustments to routing may be performed in a FAR or lightweight PCE (i.e. one of the LM, FAR, or PCE is analogous to a reinforcement learning agent)], based on the values of the one or more parameters, so as to alter the traffic flow through the first group of nodes [Vasseur ¶ 0081, Fig. 8: in response to the weak communication links being spatially correlated (determined according to value of parameters, e.g., ETX, RSSI, LQI of each node), a region of the network affected by the weak communication links is identified as a dark zone (see ¶ 0079: dark zones defined by set S) that is to be avoided when routing data packets in the network; ¶ 0083: this allows the routing protocol to be reactive and locally reroute traffic (i.e. routing metric is adjusted)].
Regarding claim 2, Vasseur teaches the method as in claim 1, wherein the first routing metric comprises an administrative link cost between two nodes in the first group of nodes [Vasseur ¶¶ 0073-0074: based on dark zones (S), provided by LM, links and nodes of set S are removed from topology database wherein an iterative process is used to adjust the set S to bound path cost increase (here the set S may be considered a routing metric associated with a link cost wherein a path is inherently between two nodes in a group of nodes)].
Regarding claim 3, Vasseur teaches the method as in claim 2, wherein the first reinforcement learning agent dynamically adjusting the first routing metric comprises: the first reinforcement learning agent performing one or more actions, each action comprising increasing or decreasing the value of an administrative link cost between two nodes in the first group of nodes [Vasseur ¶¶ 0073-0074: based on dark zones (S), provided by LM (i.e. the LM is being used), links and nodes of set S are removed from topology database wherein an iterative process (i.e. one or more actions are performed) is used to adjust the set S to bound path cost increase (here bounding a link cost is analogous to increasing/decreasing link cost)].
Regarding claim 6, Vasseur teaches the method as in claim 1, wherein the first reinforcement learning agent operates a policy optimisation process [Vasseur ¶ 0035: machine learning is used for optimization].
Regarding claim 7, Vasseur teaches the method as in claim 6, wherein the policy optimisation process of the first reinforcement learning agent is configured to optimise a first aspect of the traffic flow through the first group of nodes [Vasseur ¶ 0083: disclosure as a whole is drawn to a mixed distributed/centralized routing technique based on closed-loop feed-back from a learning machine to avoid dark zones in LLNs wherein the routing protocol is reactive thus dramatically improving the network performance (see also ¶ 0081: causing weak links to be bypassed is a specific example of optimizing traffic flow)].
Regarding claim 19, Vasseur teaches the method as in claim 1, wherein the step of acquiring values of one or more parameters relating to traffic flow between a first group of nodes is performed: in response to detecting traffic congestion between first and second nodes; or at periodic intervals [Vasseur ¶ 0055: nodes provide the NMS with updated link metrics via CoAP messages; 0081: activity in the network is monitored (here monitoring for updated link metrics is analogous to acquiring at period intervals)].
Regarding claim 20, Vasseur teaches the method as in claim 1, further comprising sending an adjusted routing metric to nodes in a group of nodes, for use by routing functions in the nodes [Vasseur ¶ 0049: LM identifies dark zones (see ¶ 0079: dark zones defined by set S analogous to routing metric)  and sends indication to some nodes to trigger local routing decision where appropriate].
Regarding claim 22, Vasseur teaches the method as in claim 1, performed on a software defined network controller [Vasseur ¶ 0049: learning machine hosted on an engine, e.g., SDN controller].
Regarding claim 23, Vasseur teaches a node in a telecommunications network, the node being configured to: 
acquire values of one or more parameters relating to traffic flow between a first group of nodes in the network [Vasseur ¶¶ 0053 & 0055: LM will take the following data as input: ETX, RSSI and LQI of each node (see also ¶ 0081, Fig. 8: activity in the network is monitored to determine a normal behavior and weak connections of the communication links)]; and 
use a first reinforcement learning agent that dynamically adjusts a first routing metric used to route traffic through the first group of nodes [Vasseur ¶¶ 0056-0057: learning machine (LM) is used to receive input and output dark zones used to modify routing in the network; ¶ 0074: further iterative adjustments to routing may be performed in a FAR or lightweight PCE (i.e. one of the LM, FAR, or PCE is analogous to a reinforcement learning agent)], based on the values of the one or more parameters, so as to alter the traffic flow through the first group of nodes [Vasseur ¶ 0081, Fig. 8: in response to the weak communication links being spatially correlated (determined according to value of parameters, e.g., ETX, RSSI, LQI of each node), a region of the network affected by the weak communication links is identified as a dark zone (see ¶ 0079: dark zones defined by set S) that is to be avoided when routing data packets in the network; ¶ 0083: this allows the routing protocol to be reactive and locally reroute traffic (i.e. routing metric is adjusted)].
Regarding claim 25, Vasseur teaches the node in a telecommunications network as in claim 23, wherein the node comprises a software defined network controller [Vasseur ¶ 0049: learning machine hosted on an engine, e.g., SDN controller].
Regarding claim 26, Vasseur teaches a non-transitory computer-readable storage medium comprising instructions which, when executed on at least one [Vasseur ¶ 0024: processor and memory types, including various computer-readable media, may be used to store and execute program instructions pertaining to the techniques described herein], the method comprising: 
acquiring values of one or more parameters relating to traffic flow between a first group of nodes in the network [Vasseur ¶¶ 0053 & 0055: LM will take the following data as input: ETX, RSSI and LQI of each node (see also ¶ 0081, Fig. 8: activity in the network is monitored to determine a normal behavior and weak connections of the communication links)]; and 
a first reinforcement learning agent dynamically adjusting a first routing metric used to route traffic through the first group of nodes [Vasseur ¶¶ 0056-0057: learning machine (LM) is used to receive input and output dark zones used to modify routing in the network; ¶ 0074: further iterative adjustments to routing may be performed in a FAR or lightweight PCE (i.e. one of the LM, FAR, or PCE is analogous to a reinforcement learning agent)], based on the values of the one or more parameters, so as to alter the traffic flow through the first group of nodes [Vasseur ¶ 0081, Fig. 8: in response to the weak communication links being spatially correlated (determined according to value of parameters, e.g., ETX, RSSI, LQI of each node), a region of the network affected by the weak communication links is identified as a dark zone (see ¶ 0079: dark zones defined by set S) that is to be avoided when routing data packets in the network; ¶ 0083: this allows the routing protocol to be reactive and locally reroute traffic (i.e. routing metric is adjusted)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Hu et al. (US 2017/0105163) [“Hu”].
Regarding claim 4, Vasseur teaches the method as in claim 1, however, does not explicitly disclose wherein a reward received by the first reinforcement learning agent with respect to an adjustment of the first routing metric is determined based on a change in distribution of traffic between different nodes in the first group of nodes.
However, in a similar field of endeavor, Hu teaches wherein a reward received by the first reinforcement learning agent with respect to an adjustment of the first routing metric is determined based on a change in distribution of traffic between different nodes in the first group of nodes [Hu ¶ 0131: a RL (Q-learning) based algorithm can be introduced to efficiently find the main path, wherein RL can refer to a cumulative optimization algorithm that considers the overall reward performance after performing node-to-node state/action update; ¶ 0132: best route to the destination node can be found by maximizing the expected rewards of all nodes (see also ¶ 0133)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of adjusting routing of communication amongst a group of nodes based on performance metrics as taught by Vasseur with the method of adjusting routing based on a reward algorithm as taught by Hu.  The motivation to do so would be to maximize the throughput of a given routing scheme [Hu ¶ 0007].

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Hu in view of Gemelos et al. (US 2018/0376390) [“Gemelos”].
Regarding claim 5, Vasseur in view of Hu teaches the method as in claim 4, however, Vasseur does not explicitly disclose wherein the first reinforcement learning agent receives a positive reward if one or more conditions are satisfied.
However, Hu teaches wherein the first reinforcement learning agent receives a positive reward if one or more conditions are satisfied [Hu ¶ 0134: reward can refer to the FL-based integration of the node quality metrics and are used to find an optimal routing path]. 
The motivation to combine these references is illustrated in the rejection of claim 4 above.
However, Vasseur in view of Hu does not explicitly disclose a reward algorithm wherein a relates to one or more of: the traffic is distributed more evenly throughout the first group of nodes after the adjustment is performed, compared to before the 
However, in a similar field of endeavor, Gemelos teaches a reward algorithm wherein a relates to one or more of: the traffic is distributed more evenly throughout the first group of nodes after the adjustment is performed, compared to before the adjustment is performed; the distribution of traffic through the first group of nodes is distributed more closely towards a predefined distribution after the adjustment is performed, compared to before the adjustment is performed; the traffic flow through an overloaded node in the first group of nodes is reduced after the adjustment is performed, compared to before the adjustment was performed; the load of a particular link between two nodes in the first group of nodes moves towards a predefined threshold load after the adjustment is performed, relative to before the adjustment is performed; the load of a particular link between two nodes in the network moves [Gemelos ¶ 0046: actions with a net positive impact on network performance can be given a positive reward, while actions with a net negative impact on network performance can be given a negative reward, wherein the reinforcement learning agent can use rewards to optimize the system given an optimization function, e.g., the reinforcement learning agent 410 can load-balance users and/or devices in the network in order to optimize overall network throughput (here, load balancing is analogous to even traffic distribution on a network)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of adjusting routing of communication amongst a group of nodes based on performance metrics as taught by Vasseur with the method of using a reward algorithm to perform load-balancing on a network as taught by Gemelos.  The motivation to do so would be to more efficiently use network resources in order to improve user experience and satisfaction under varying network conditions [Gemelos ¶ 0002].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Kojima (US 2013/0031036) [“Kojima”].
Regarding claim 8, Vasseur teaches the method as in claim 1, however, does not explicitly disclose further comprising using a second reinforcement learning agent to 
However, in a similar field of endeavor, Kojima teaches using a second reinforcement learning agent to dynamically adjust a second routing metric used to route traffic through the first group of nodes, based on the values of the one or more parameters, so as to alter the traffic flow through the first group of nodes [Kojima ¶ 0050: first lower layer agent 21 activates the ICIC optimization; ¶¶ 0052-0053: second lower layer agent 22 takes as input the state s2.sub.t of the wireless communication network 3 wherein the optimization performed is includes the MLB, the AC optimization, and the CC optimization each of which concerns the optimization of load distribution between the cells (i.e. a second learning module optimizes based on a second metric; see ¶ 0054: optimizing handover is analogous to altering traffic flow between two nodes)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of adjusting routing of communication amongst a group of nodes based on performance metrics as taught by Vasseur with the method of using separate agents to perform network optimizations as taught by Kojima.  The motivation to do so would be to maximize a reward function [Kojima ¶ 0005].
Regarding claim 9, Vasseur in view of Kojima teaches the method as in claim 8, however, Vasseur does not explicitly disclose wherein the second reinforcement learning agent operates a second policy optimisation process and the policy 
However, Kojima teaches wherein the second reinforcement learning agent operates a second policy optimisation process and the policy optimisation process of the second reinforcement learning agent is configured to optimise a second aspect of the traffic flow through the first group of nodes [Kojima ¶ 0050: first lower layer agent 21 activates the ICIC optimization; ¶¶ 0052-0053: second lower layer agent 22 takes as input the state s2.sub.t of the wireless communication network 3 wherein the optimization performed is includes the MLB, the AC optimization, and the CC optimization (i.e. second optimizations of traffic flow) each of which concerns the optimization of load distribution between the cells (i.e. a second learning module optimizes based on a second metric; see ¶ 0054: optimizing handover is analogous to altering traffic flow between two nodes)].
The motivation to combine these references is illustrated in the rejection of claim 8 above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur.
Regarding claim 21, Vasseur teaches the method as in claim 1, and furthermore implicitly discloses wherein the telecommunications network comprises a non-traffic engineered telecommunications network [Vasseur ¶ 0003: disclosure is directed to networks where traffic engineering would be challenging, e.g., LLNs, IoT networks (here it is implied that the disclosed invention may be applied to a non-traffic engineer network)].
It would have been obvious to a person having ordinary skill in the art that the invention of Vasseur may be applied to a non-traffic engineered network as such a network would benefit from traffic optimization based on measured network conditions [Vasseur ¶ 0004: Machine learning has the benefit of optimizing networks].

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Written Authorization for Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN P COX/Primary Examiner, Art Unit 2474